Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 12 PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES For the Six Months Ended For the Years Ended June 30, December 31, (Millions, except ratios) Earnings as Defined in Regulation S-K (A): Pre-tax Income from Continuing Operations $ (Income) Loss from Equity Investees, net of 4 ) ) (2 ) ) 78 79 Distributions Fixed Charges Capitalized Interest (B) Preferred Securities Dividend Requirements of (2 ) (2 ) (6 ) (6 ) (6 ) (6 ) (6 ) Subsidiaries Total Earnings $ Fixed Charges as Defined in Regulation S-K (C) Interest Expense $ Interest Factor in Rentals 7 7 11 11 10 9 8 Preferred Securities Dividend Requirements of 2 2 6 6 6 6 6 Subsidiaries Total Fixed Charges $ Ratio of Earnings to Fixed Charges (A) The term earnings shall be defined as pre-tax Income from Continuing Operations before income or loss from equity investees plus distributed income from equity investees. Add to pre-tax income the amount of fixed charges adjusted to exclude (a) the amount of any interest capitalized during the period and (b) the actual amount of any preferred securities dividend requirements of majority-owned subsidiaries stated on a pre-tax level. (B) Fixed Charges represent (a) interest, whether expensed or capitalized, (b) amortization of debt discount, premium and expense, (c) an estimate of interest implicit in rentals and (d) preferred securities dividend requirements of majority-owned subsidiaries stated on a pre-tax level. (C) Capitalized Interest excludes AFUDC for PSE&G.
